Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: No prior art discloses, teaches or suggests “a first determination section that determines whether or not the electrical characteristics of the sensing section satisfy a first condition; and a second determination section that determines whether or not the electrical characteristics of the sensing section satisfy a second condition, wherein the heating control section extends a heating period of time of the heater section if the first determination section determines that the electrical characteristics satisfy the first condition, and continues extending the heating period of time of the heater section in accordance with a determination result, by the second determination section, of whether or not the electrical characteristics upon lapse of extension of the heating period of time satisfy the second condition, and the gas detection section determines, according to the electrical characteristics upon lapse of extension time, that the detection target gas is detected” as recited in claim 1 and “extending a heating period of time of the heater section if the electrical characteristics are determined to satisfy a heating extension starting condition, and repeating extension of the heating period of time and a determination whether or not the electrical characteristics upon lapse of extension of the heating period of time satisfy a heating repeating condition as long as the electrical characteristics upon lapse of extension of the heating period of time satisfy a heating repeating condition; and determining that the detection target gas is detected if it is claim 15. 
Therefore, Claims 1 and 15 are allowed with associated dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zanini-Fisher US6131438 (fig. 1 and col.2:64-col.3:35)
Suzuzki US6336354 (fig. 1 and col 6:62-col.7:10)
Maeda US20120131909 (fig. 1 and ¶50)
Kato US20090051373 (fig. 10 and ¶s63-64)
Higuchi US20160097737 (fig.4 and ¶s187-199)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685